Dismissed and Opinion Filed August 10, 2015




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-11-00405-CV

         WILLIAM BRYAN ADAMS AND BA ACQUISITIONS, LLC, Appellants
                                   V.
              STAXXRING, INC. AND MOLLY LANGFORD, Appellees

                       On Appeal from the 95th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-09-07879-D

                             MEMORANDUM OPINION
                       Before Justices Francis, Lang-Miers, and Whitehill
                                   Opinion by Justice Francis
       The Court REINSTATES the appeal.

       On January 17, 2012, we abated this appeal due to the filing of bankruptcy by appellees.

In response to our July 7, 2015 letter inquiring about the status of the bankruptcy proceedings,

appellants filed a letter stating the bankruptcy proceedings have been closed and that the parties

reached a settlement agreement. Appellants state the appeal should be dismissed. We will treat

the letter as a motion to dismiss the appeal. As such, we grant the motion and dismiss the appeal.

See TEX. R. APP. P. 42.1(a)(1).


110405F.P05
                                                   /Molly Francis/
                                                   MOLLY FRANCIS
                                                   JUSTICE
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

WILLIAM BRYAN ADAMS AND BA                         On Appeal from the 95th Judicial District
ACQUISITIONS, LLC, Appellants                      Court, Dallas County, Texas
                                                   Trial Court Cause No. DC-09-07879-D.
No. 05-11-00405-CV        V.                       Opinion delivered by Justice Francis,
                                                   Justices Lang-Miers and Whitehill
STAXXRING, INC. AND MOLLY                          participating.
LANGFORD, Appellees

       In accordance with this Court’s opinion of this date, we DISMISS the appeal. Subject to
any agreement between the parties, we ORDER that appellees Staxxring, Inc. and Molly
Langford recover their costs of this appeal from appellant William Bryan Adams and BA
Acquisitions, LLC.


Judgment entered August 10, 2015.




                                             –2–